Title: Enclosure III: Instructions to the Commissioners for Negotiating Treaties of Amity and Commerce, 7 May 1784
From: Continental Congress
To: 



By The United States in Congress Assembled
May 7th. 1784

Whereas instructions bearing date the 29th. day of October 1783 were sent to the Ministers Plenipotentiary of the United States of America at the Court of Versailles empowered to negotiate a peace, or to any one or more of them for concerting draughts or propositions for  Treaties of Amity and Commerce with the Commercial Powers of Europe.
Resolved That it will be advantageous to these United States to conclude such Treaties with Russia, the Court of Vienna, Prussia, Denmark, Saxony, Hamburg, Great Britain, Spain, Portugal, Genoa, Tuscany, Rome, Naples, Venice, Sardinia and the Ottoman Porte.
Resolved That in the formation of these Treaties the following points be carefully stipulated.
1st. That each party shall have a right to carry their own produce, manufactures and merchandize in their own bottoms to the Ports of the other and thence to take the produce and merchandize of the other paying in both cases such duties only as are paid by the most favoured nation, freely, where it is freely granted to such Nation, or paying the compensation where such Nation does the same.
2. That with the Nations holding territorial possessions in America a direct and similar intercourse be admitted between the United States and such possessions; or if this cannot be obtained then a direct and similar intercourse between the United States and certain free ports within such possessions; that if this neither can be obtained, permission be stipulated to bring from such possessions in their own bottoms the produce and merchandize thereof to these States directly and for these States to carry in their own bottoms their produce and merchandize to such possessions directly.
3. That these United States be considered in all such Treaties and in every case arising under them as one Nation upon the principles of the fœderal Constitution.
4. That it be proposed, though not indispensibly required that if war should hereafter arise between the two Contracting parties, the Merchants of either Country then residing in the other shall be allowed to remain nine months to collect their debts and settle their affairs and may depart freely, carrying off all their effects without molestation or hinderance; and all fishermen, all Cultivaters of the earth and all artizans or manufacturers unarmed and inhabiting unfortified towns, villages or places, who labour for the common subsistance and benefit of mankind and peacably following their respective employments shall be allowed to continue the same and shall not be molested by the armed force of the enemy, in whose power by the events of War they may happen to fall; but if any thing is necessary to be taken from them for the use of such armed force, the same shall be paid for at a reasonable price; and all Merchants and Traders exchanging the products of different places and thereby rendering the necessaries, conveniencies and comforts of human life more easy to obtain and more general shall be allowed to pass free and unmolested; and neither of the contracting powers shall grant or issue any Commission to any private Armed Vessels empowering them to take or destroy such trading Ships or interrupt such Commerce.
5. And in case either of the contracting parties shall happen to be engaged in war with any other Nation, it be farther agreed in order to prevent all the difficulties and misunderstandings that usually arise respecting the merchandize heretofore called contraband, such as arms, ammunition and military Stores of all kinds, that no such articles  carrying by the Ships or Subjects of one of the parties to the Enemies of the other shall on any account be deemed contraband, so as to induce confiscation and a loss of property to individuals. Nevertheless it shall be lawful to stop such Ships and detain them for such length of time as the Captors may think necessary to prevent the inconvenience or damage that might ensue from their proceeding on their voyage, paying however a reasonable compensation for the loss such arrest shall occasion to the proprietors; and it shall further be allowed to use in the service of the Captors the whole or any part of the military Stores so detained, paying the owners the full value of the same to be ascertained by the current price at the place of its destination: But if the other contracting party will not consent to discontinue the confiscation of contraband Goods, then that it be stipulated that if the Master of the Vessel stopped will deliver out the goods charged to be contraband, he shall be admitted to do it, and the Vessel shall not in that case be carried into any port, but shall be allowed to proceed on her voyage.
6. That in the same case where either of the contracting Parties shall happen to be engaged in War with any other power, all goods not contraband belonging to the Subjects of that other power and shipped in the bottoms of the party hereto, who is not engaged in the War shall be entirely free: and that to ascertain what shall constitute the blockade of any place or port, it shall be understood to be in such predicament, when the assailing power shall have taken such a station as to expose to imminent danger any Ship or Ships that would attempt to sail in or out of the said port: and that no Vessel of the party, who is not engaged in the said war shall be stopped without a material and well grounded cause; and in such cases Justice shall be done and an indemnification given without loss of time to the persons aggrieved and thus stopped without sufficient cause.
7. That no rights be stipulated for aliens to hold real property within these States, this being utterly inadmissible by their several laws and policy; but where on the death of any person holding real estate within the territories of one of the contracting parties, such real estate would by their laws descend on a subject or Citizen of the other were he not disqualified by alienage, there he shall be allowed a reasonable time to dispose of the same and withdraw the proceeds without molestation.
8. That such Treaties, be made for a term not exceeding ten years from the exchange of ratifications.
9. That these instructions be considered as supplementary to those of October 29th. 1783, and not as revoking, except where they contradict them: That where in Treaty with a particular Nation, they can procure particular advantages, to the specification of which we have been unable to descend, our object in these instructions having been to form out lines only and general principles of Treaty with many Nations, it is our expectation they will procure them, though not pointed out in these instructions, and where they may be able to form Treaties on principles which in their judgment will be more beneficial to the United States than those herein directed to be made their basis, they are permitted to adopt such principles. That as to the duration of the Treaties, though we have proposed to restrain them to the term  of ten years, yet they are at liberty to extend the same as far as fifteen years with any Nation which may pertinaciously insist thereon: And that it will be agreeable to us to have supplementary Treaties with France, the United Netherlands and Sweden, which may bring the Treaties we have entered into with them as nearly as may be to the principles of those now directed; but that this be not pressed if the proposal should be found disagreeable.
That Treaties of Amity or of Amity and Commerce be entered into with Morocco and the regencies of Algiers, Tunis and Tripoly to continue for the same term of ten years or for a term as much longer as can be procured.
That our Ministers to be Commissioned for treating with foreign Nations make known to the Emperor of Morocco the great satisfaction which Congress feel from the amicable disposition he has shewn towards these States and his readiness to enter into alliance with them: that the occupations of the War and distance of our situation have prevented our meeting his friendship so early as we wished: But that powers are now delegated to them for entering into Treaty with him, in the execution of which they are ready to proceed. And that as to the expences of his Minister they do therein what is for the honor and interest of the United States.
May 11th. 1784.
Resolved That our said Ministers to be Commissioned for treating with foreign Nations be referred to the instructions of the thirtieth day of May 1783 relative to British Debts, the objects of which they are hereby directed to urge with perseverance.
That they require with firmness and decision full satisfaction for all Slaves and other property belonging to Citizens of these States taken and carried away in violation of the preliminary and definitive Articles of peace; and to enable them to do this on precise grounds Congress will furnish them with necessary facts and documents.
Resolved That Doctor Franklin be desired to notify to the apostolical Nuncio at Versailles that Congress will always be pleased to testify their respect to his Sovereign and State; but that the subject of his application to Doctor Franklin being purely spiritual it is without the jurisdiction and powers of Congress who have no authority to permit or refuse it, these powers being reserved to the several States Individually.
That Doctor Franklin be instructed to express to the Court of France the constant desire of Congress to meet their wishes: that these States are about to form a general system of Commerce by Treaties with other nations; that at this time we cannot foresee what claims might be given to those Nations by the explanatory propositions from the Count de Vergennes on the 2d and 3d Articles of our Treaty of Amity and Commerce with His most Christian Majesty, but that he may be assured it will be our constant care to place no people on more advantageous ground than the Subjects of his Majesty.
Resolved That the papers containing the claim of the five Fosters, brothers, for the prize of their Vessel the Three Friends, made by Captain Landais of the Alliance Frigate, which papers were communicated by the Count de Vergennes to Doctor Franklin to the end he  might apply to Congress for an indemnification of the said Fosters, be remitted to the said ministers with a Copy of the fourth Clause of the Instructions to them of the 29th. October 1783 and the following Extract from Doctor Franklin’s Letter of July 22d. 1783 to the Secretary for Foreign Affairs Viz “Mr. Barclay has in his hands the affair of the Alliance and Bon homme Richard. I will afford him all the assistance in my power: but it is a very perplexed business. That expedition though for particular reasons under American Commissions and Colours, was carried on at the King’s expence and under his orders. Mr. de Chaumont was the Agent appointed by the minister of the marine to make the outfit. He was also chosen by all the Captains of the Squadron, as appears by an Instrument under their hands, to be their Agent, receive, sell and divide prizes &c:. The Crown bought two of them at public sale and the money I understand is lodged in the hands of a responsible person at L’Orient. Mr. de Chaumont says he has given in his Accounts to the Marine and that he has no more to do with the affair except to receive a balance due to him. That account however is, I believe unsettled, and the absence of some of the Captains is said to make another difficulty which retards the completion of the business. I never paid nor received any thing relating to that expedition nor had any other concern in it than barely ordering the Alliance to join the Squadron at M. de Sartine’s request.” From which Extract there is reason to believe the United States of America had no concern in the expedition; but that it was carried on wholly under the authority and for the advantage of his most Christian Majesty. That if this fact should not be so apparent as to give full satisfaction to his Majesty’s ministers, they then take such measures as in their discretion shall be thought most conducive to an amicable and equitable adjustment thereof on the best evidence they shall be able to procure.
Resolved That the claim of the Sr. Bayard against these United States for the sum of 255236 Dollars Continental money is not founded in justice from the circumstances of the case as stated by himself, which are that a Vessel and Cargo in which he was interested sailing in May 1779 from Charles town for France was taken by an English Armed Vessel and re-taken by an American Frigate called the Boston. That she was carried to Boston and there sold as French property by Mr. de Valnais Consul for France at that Port. That he unfaithfully and irregularly, as is suggested, endeavoured to have the whole adjudged to the re-captors, but that the sentence was that they were only entitled to one eighth, and the Sr. Bayard’s Correspondents obliged Mr. de Valnais to deposit with the Consul of France in Philadelphia 255236 Dollars Continental money in part of the proceeds, with a reserve to the Sr. Bayard against M. de Valnais of every right of redress for his irregular conduct. That no injurious intermedling by the United States or any of them or by any of their Citizens is here complained of. That the money was constantly in the hands of the Sr. Bayard’s Correspondents or of the Consul of his Nation. That he may indeed have suffered by its depreciation as many others have suffered both foreigners and Citizens but the latter in a much higher degree than the former. That this depreciation was not effected by any arbitrary change by Congress in the value or denomination of the money  (which yet has been frequently practised by European States, who never have thought themselves bound to make good the losses thereby incurred either by their own Citizens or by Foreigners,) but ensued against the will and the unremitting endeavours of Congress. That in this case too it might have been lessened, if not prevented by investing the money immediately in Gold and Silver or in other Commodities. Congress are therefore of opinion that these States are not bound to make good the loss by depreciation.
That as to the residue of the claims of the Sr. Bayard if founded in truth and right they lie only against the State of Georgia to the Governor of which Congress will transmit Copies of the papers expressing at the same time our confidence that that State will cause to be done in it what justice and the respect due between friendly Nations require and that the Sr. Bayard be referred to them.
Resolved That the friendly services rendered by the Sr. John Baptist Pequet Agent for the french nation at Lisbon to great numbers of American Sailors carried Prisoners into that Port during the late war and his sufferings on that account merit the sincere acknowledgments of Congress and that it be referred to the said ministers to deliver him these in honorable terms and to make him such gratification as may indemnify his losses and properly reward his zeal.
Resolved That the papers relating to the detention of the Schooner Nancy Captain Gladden, belonging to Citizens of these United States residing in North Carolina be transmitted to our ministers for negotiating Treaties with Foreign powers and that they be instructed to make enquiry into the cause of the seizure and detention of the said Schooner and her Cargo, and if it shall appear that she has been unjustly detained to demand the release of the Vessel and the restoration of her Cargo with adequate damages for her detention.

Chas Thomson secy.

